BELCHER, Commissioner.
Appellant was convicted for the offense of burglary, and his punishment was assessed at seven years in the penitentiary.
There is no statement of facts on the main trial nor on the motion for a new trial.
By motion, appellant sought to have the verdict set aside and a new trial awarded because of claimed irregularities in the return of the verdict.
It is clearly shown that the verdict returned by the jury and received by the court was one of guilt with punishment assessed at seven years in the penitentiary. The signing of another form by the foreman of the jury was merely a clerical error.
The judgment of the trial court is affirmed.
Opinion approved by the Court